Citation Nr: 1746833	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-02 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity radiculopathy.

5.  Entitlement to an initial disability rating in excess of 30 percent for mood disorder with alcohol abuse.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a February 2013 rating decision of the RO in Cleveland, Ohio.  

The Veteran's February 2012 substantive appeal initially requested a Travel Board hearing at a local RO.  Subsequently, in March 2014, the Veteran's attorney requested the first available Travel Board or videoconference hearing.  In another substantive appeal filed in April 2017, the Veteran requested a Board videoconference hearing.  However, in correspondence dated in August 2017, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher disability ratings for left lower extremity radiculopathy, right lower extremity radiculopathy, left upper extremity radiculopathy, right upper extremity radiculopathy, and a mood disorder with alcohol abuse, as well as entitlement to service connection for PTSD.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

A review of the claims file reveals that the Veteran received regular VA treatment, to include medical treatment, social work consultations, and mental health group counseling, at the Chillicothe VA Medical Center in Chillicothe, Ohio, as well as the Huntington VA Medical Center in Huntington, West Virginia.  The Veteran's treatment notes from the Huntington VA Medical Center are dated as recently as March 2017, while his treatment records from the Chillicothe VA Medical Center are dated as recently as December 2016; however, these treatment notes reference pending appointments with the Veteran's treating VA licensed clinical psychologist.  As such, it appears that there are additional VA treatment records which have not been associated with the claims file.  On remand, updated VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In addition, the Veteran was last provided with VA examinations relevant to the disabilities on appeal in 2012.  A review of the Veteran's treatment records as well as his own lay statements suggest that his symptomatology have worsened since the 2012 VA examinations.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Although attempts were made to schedule the Veteran for additional updated examinations, a review of the Veteran's VA social work records shows that these attempts were made at a time when the Veteran was deemed to be homeless and had no permanent address.  Indeed, the Veteran's mailing address had changed several times during this period, to include addresses in South Point, Ohio, and Huntington, West Virginia.  A July 2016 VA homeless program social worker note indicated that the Veteran expressed his need to get his VA examinations rescheduled, and articulated his belief that VA would contact him to reschedule.  A clerical note dated in January 2017 in the Veteran's VA treatment records indicated that VA unsuccessfully attempted to contact the Veteran via telephone to schedule him for additional examinations, at which time a 10-day notice letter was mailed to a former address in Huntington, West Virginia; however, subsequent VA treatment records show that the Veteran was not living at that address at that time due to court-ordered Domestic Violence Protection (DVP).  The Veteran also missed several VA psychiatric appointments during this period due to "transportation issues," and indicated that he had been living with relatives.  VA treatment records dated in March 2017 indicated that the Veteran and his family moved to Marietta, Ohio, which is his current address of record.  On remand, the Veteran should be scheduled for additional VA examinations to assess the current nature and severity of his radiculopathy and service-connected mood disorder with alcohol abuse, and nature and etiology of all other psychiatric disabilities (other than mood disorder with alcohol abuse), to include PTSD.  Notice of the examinations must be provided to the Veteran at the current address of record, currently in Marietta, Ohio.  A copy of the notice letter of the date and time of the examination should also be provided to the Veteran's attorney and must be included in the claims file.

The Veteran is advised that in the normal course of events it is the burden of the veteran to keep the VA apprised of his whereabouts, and that if he does not do so there is no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical treatment records relating to the Veteran from the Chillicothe VA Medical Center in Chillicothe, Ohio, and any associated outpatient clinics, since December 2016, as well as from the Huntington VA Medical Center in Huntington, West Virginia, and any associated outpatient clinics, since March 2017.  All attempts to obtain these records should be documented in the file.

2.  Only after undertaking the above development, provide the Veteran with an appropriate VA examination, at a VA medical center closest to the Veteran's current address of record, to assess the current severity of his service-connected radiculopathy of the bilateral upper and bilateral lower extremities.  Provide the Veteran and his representative with notice of the new VA examination.  A copy of any notification letter must be included in the claims file.

The claims file should be made available to the examiner in conjunction with the examination.  The examiner is asked to determine the current severity and level of disability of the Veteran's service-connected radiculopathy of the bilateral upper and bilateral lower extremities.  The examiner must comment on the effects of the Veteran's service-connected radiculopathy on his daily activities, including employment.  All necessary testing should be conducted.  

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA psychiatric examination, at a VA medical center closest to the Veteran's current address of record, to assess the current nature and severity of his service-connected mood disorder with alcohol abuse.  Provide the Veteran and his representative with notice of the new VA examination.  A copy of any notification letter must be included in the claims file.

The claims file should be made available to the examiner in conjunction with the examination.  The examiner is asked to determine the current nature, severity, and level of disability of the Veteran's service-connected mood disorder with alcohol abuse.  The examiner should specifically clinically distinguish, to the extent possible, manifestations of any nonservice-connected psychiatric disability.  The examiner must also comment on the effects of the Veteran's service-connected mood disorder with alcohol abuse on his daily activities, including employment. All necessary testing should be conducted.  

A complete rationale for any opinion offered should be provided.

The examiner is also requested to opine as to whether it is at least as likely as not that any psychiatric disability, other than the service-connected mood disorder with alcohol abuse, is etiologically related to service, or is proximately due to or chronically aggravated by the service-connected mood disorder with alcohol abuse.  Rationale must be provided for the opinion(s) proffered.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

5.  After the above development has been completed, readjudicate the Veteran's claims.  If any claim on appeal remains denied, then the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


